DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 02/06/2020.
The claim objections and the claim interpretation under 35 U.S.C. 112 (f) are withdrawn per the amendment.
Claims 1-14 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yamamoto (US Pub. No. 2017/0033726 A1).
As to Claim 1 and 14, Yamamoto in his teachings as shown in Fig.1-7 discloses a method/ a failure determination device (1000) comprising: 
sample (11 which is coupled to 31,32,33 and the output of 41) a current of a motor in a regeneration operation mode after the motor operates in a power running operation mode and switches to the regeneration operation mode (controller 41 outputs a driving command to the inverter 102 to output power for performing a predetermined protective operation by the motor 104 – for regeneration or normal/motoring operation mode based on the sampled current from the motor 104 as shown by at least Fig.5 and see also [0053] –[0054]); and 
determine (13) a failure of the motor using data obtained from a sampling result (output of 11 using the sample of 31) and a learned model (12), wherein the learned model is learned in advance using the sampling result obtained while the motor is in the regeneration operation mode when a state of soundness (normal operation for a certain time) of the motor is a predetermined state (The decision-making unit 13 decides the power failure detection level and the power failure detection time in response to input of the current state variable, based on the result of learning by the learning unit 12 in accordance with the training data set. In this embodiment, reinforcement learning is used as an exemplary learning algorithm. The function update unit 22 in the learning unit 12 updates a function for changing the power failure detection level and the power failure detection time, based on the reward computed by the reward computation unit 21 in the learning unit 12. The decision-making unit 13 selects a power failure detection level and a power failure detection time which achieve the greatest reward, based on the updated function- See [0061] and the flowchart chart of Fig.6 illustrating the operation sequence of the machine learning apparatus using reinforcement learning-S201-S211).
As to Claim 9, Yamamoto in his teachings as shown in Fig.1-7 discloses a motor drive system comprising:
an inverter (102) for supplying an alternating current to a motor (104); 
a smoothing capacitor (105) coupled to the inverter (102); and 
a failure determination device (1000), wherein the failure determination device samples (11 which is coupled to 31,32,33 and the output of 41) a current of a motor in a regeneration operation mode after the motor operates in a power running operation mode and switches to the regeneration operation mode (controller 41 outputs a driving command to the inverter 102 to output power for performing a predetermined protective operation by the motor 104 – for regeneration or normal/motoring operation based on the sampled current from the motor 104 as shown by at least Fig.5 and see also [0053] –[0054]); 
wherein the failure determination device (1000) determines (13) a failure of the motor using data obtained from a sampling result (output of 11 using the sample of 31) and a learned model (12), and wherein the learned model is learned in advance using the sampling result obtained while the motor is in the regeneration operation mode when a state of soundness (normal operation for a certain time) of the motor is a predetermined state (The decision-making unit 13 decides the power failure detection level and the power failure detection time in response to input of the current state variable, based on the result of learning by the learning unit 12 in accordance with the training data set. In this embodiment, reinforcement learning is used as an exemplary learning algorithm. The function update unit 22 in the learning unit 12 updates a function for changing the power failure detection level and the power failure detection time, based on the reward computed by the reward computation unit 21 in the learning unit 12. The decision-making unit 13 selects a power failure detection level and a power failure detection time which achieve the greatest reward, based on the updated function- See [0061] and the flowchart chart of Fig.6 illustrating the operation sequence of the machine learning apparatus using reinforcement learning-S201-S211).
As to Claim 2, Yamamoto discloses the failure determination device according to claim 1, wherein the learned model (12) is a model learned in advance using data obtained from a result of sampling current at the  time of regeneration of the motor when states of soundness of the motor and of a part connected to the motor are a predetermined state, and wherein the failure of the motor and a failure of the part are determined (reinforcement learning is used as an exemplary learning algorithm. The function update unit 22 in the learning unit 12 updates a function for changing the power failure detection level and the power failure detection time, based on the reward computed by the reward computation unit 21 in the learning unit 12. The decision-making unit 13 selects a power failure detection level and a power failure detection time which achieve the greatest reward, based on the updated function – See [0061]). 
As to Claim 3, Yamamoto discloses the failure determination device according to claim 1, wherein the processor determines a sampling interval based on frequency of the current, and wherein the processor performs a sampling operation at the determined sampling interval (The state observation unit 11 observes a state variable including at least one of data associated with the value of a power supply voltage on the side of the AC power supply 103, data associated with the amount of energy stored in the DC link capacitor 105 provided in the DC link, data indicating whether a protective operation for the motor control apparatus 1000 by the protective operation control unit 14 is successful, and data associated with motor output. The observed state variable is used for learning in the learning unit 12 as a training data set. The power supply voltage on the side of the AC power supply 103 is measured by the AC voltage measuring unit 32, and the amount of energy stored in the DC link capacitor 105 is computed by the energy amount computation unit 33 – See [0056]).
As to Claim 4, Yamamoto discloses the failure determination device according to claim 3, wherein the processor estimates the frequency of the current after a predetermined time has elapsed from a start of regeneration of the motor, and determines the sampling interval based on the estimated frequency (In response to a motor driving command received from the normal operation control unit 41, the inverter 102 performs a motoring operation for converting DC power into AC power or a regeneration operation for converting AC power into DC power. More specifically, based on a motor driving command received from the normal operation control unit 41, the inverter 102 causes its internal switching element to convert, by switching, DC power supplied from the DC link into three-phase AC power having desired voltages and frequencies for driving the motor 104 -See [0047]).
As to Claim 5, Yamamoto discloses the failure determination device according to claim 1, wherein the processor changes a rotation speed of the motor to a predetermined rotation speed when switching the motor from the power running operation mode to the regeneration operation mode (See [0054]).
As to Claim 6, Yamamoto discloses the failure determination device according to claim 3, wherein the processor further controls electric power consumed during the regeneration operation mode of the motor to be a predetermined value (regeneration operation – See [0054]).
As to Claim 7, Yamamoto discloses the failure determination device according to claim 1, wherein the processor performs frequency analysis on the sampling result, wherein the processor performs analysis on frequency components of a predetermined frequency band contributing to determination of failure, and wherein the processor uses the analysis result as data obtained from the sampling result (In response to a motor driving command received from the normal operation control unit 41, the inverter 102 performs a motoring operation for converting DC power into AC power or a regeneration operation for converting AC power into DC power. More specifically, based on a motor driving command received from the normal operation control unit 41, the inverter 102 causes its internal switching element to convert, by switching, DC power supplied from the DC link into three-phase AC power having desired voltages and frequencies for driving the motor 104 -See [0047]).
As to Claim 8, Yamamoto discloses the failure determination device according to claim 1, wherein the processor detects that the motor is in the regeneration operation mode by acquiring a voltage value and a current value of the motor (Regenerative power is generated upon deceleration of the motor 104. In this case, AC regenerative power generated by the motor 104 is converted into DC power and the DC power is returned to the DC link, based on a motor driving command received from the normal operation control unit 41- See [0047]).
As to Claim 11, Yamamoto discloses the failure motor driving system according to claim 9, wherein the failure determination device further determines the failure of the motor based on whether or not voltages of three phase alternating currents while the motor is in the regeneration operation mode are balanced (A rotational speed of the training brushless motor is equal to the rotational speed of the brushless motor 120 and the training sensing current data is obtained through the current sensing unit 140 - See [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Takeoka et al. (US 2006/0208687 A1 and Takeoka hereinafter).
As to Claim 10, Yamamoto discloses the motor driving system according to claim 9, however it doesn’t explicitly disclose:
wherein the failure determination device further determines degradation of a electrolytic capacitor based on a voltage of the electrolytic capacitor while the motor is in the regeneration operation mode 
Nonethless, Takeoka in his teachings as shown in Fig.1-Fig.5 discloses that the structure allows first capacitor 13 and second capacitor (electrolytic) 22, which is coupled to first capacitor 13 via diode 21, to absorb regenerative energy, and resistor 23 to consume the regenerative energy. As a result, respective driving elements can be prevented from degrading caused by an over-voltage due to regenerative energy (See [0063]- [0064])
Therefore, it would have been obvious to one of ordinarily skilled in the art to determine degradation of a electrolytic capacitor based on a voltage at the time of regeneration of the motor as thought by Takeoka within the teachings of Yamamoto so that a compact and inexpensive motor drive inverter control apparatus is obtainable and prevent its driving elements from degrading caused by an over-voltage due to regenerative energy (See [0064]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Nakao et al. (US 2016/0134214 A1 and Nakao hereinafter).
As to Claim 12, Yamamoto discloses the motor drive system of claim 9, however, it doesn’t explicitly disclose:
a plurality of motors, wherein the inverter is provided for each of the motors
Nonethless, Nakao in his teachings as shown in Fig.1-11 discloses a plurality of motors where a first inverter 30 connected to a first motor MG and a second inverter 40 connected to the second motor PM (See also [0057])
Therefore, it would have been obvious to one of ordinarily skilled in the art to include a plurality of motors wherein the inverter is provided for each of the motors as thought by Nakao within the teachings of Yamamoto in order for each of the rotary electric machine MG and motor PM structured as a rotary electric machine driven by a multi-phase alternating current being structured to pass currents of three phases (See [0057]).
As to Claim 13, Yamamoto discloses the motor drive system of claim 9, however, it doesn’t explicitly disclose:
wherein the current while the motor is in regeneration operation mode is detected using a shunt resistor provided for controlling the inverter
Nonethless, Nakao in his teachings as shown in Fig.1-11 discloses  shunt resistors 45 mounted on a control board of the second inverter 40. The shunt resistor 45 is provided to detect a current flowing through each of the switching element units 41 for the respective phases (See [0066])
Therefore, it would have been obvious to one of ordinarily skilled in the art to detect the current using a shunt resistor provided for controlling the inverter by Nakao within the teachings of Yamamoto in order to detect currents flowing in the respective switching element units for the corresponding phases between the direct-current power supply and the switching element units for the respective phases (See [Abstract]).
Response to Arguments/Remarks
As to applicant’s argument “…Claims 1-9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2017/0033726 Al (“Yamamoto”). Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of U.S. Publication No. 2006/0208687 Al (“Takeoka’). Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of U.S. Publication No. 2016/0134214 Al (“Nakao”). Reconsideration and withdrawal of the rejections are respectfully requested… Applicant respectfully submits that the cited references, taken individually or in combination, fail to disclose or suggest the features of amended independent claim 1, particularly with respect to the features of “sample a current of a motor in a regeneration operation mode after the motor operates in a power running operation mode and switches to the regeneration operation mode.”…In the rejection of independent claim 1, the Office asserts that the Yamamoto teaches he previously presented features of “‘a sampling unit for sampling a current at the time of regeneration of a motor ”… Yamamoto, however, fails to specifically disclose or even suggest the timing of observing the output of the motor 104. That is, Yamamoto fails to disclose or suggest the features of “sample a current of a motor in a regeneration operation mode after the motor operates in a power running operation mode and switches to the regeneration operation mode,” as recited in amended independent claim 1. The references cited in combination with Yamamoto fail to remedy the deficiencies of Yamamoto…Based on the foregoing, the applied combination of the cited references, alone or in combination, fail to disclose or suggest each and every feature of amended independent claim 1, which is believed to be in condition for allowance. Amended independent claims 9 and 14, although differing in scope, recite subject matter similar to that discussed above with respect to amended independent claim 1. The dependent claims depend from their respective base claims and add further limitations thereto. Reconsideration and withdrawal of the rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 are therefore respectfully requested…”
	In response to applicant’s argument, the examiner respectfully disagrees with the applicant’s assertion. The examiner would also like to emphasize that the claims are examined enlight of the specification using the broadest reasonable interpretation (BRI). In contrary to applicant’s argument, Yamamoto alone in his teachings as shown in the previous office action and in this office action by referring to Fig.5 discloses a state observation unit (11) and a normal operation control unit (41) that samples or detects the operation of the motor (104). The operation of the motor as disclosed by Yamamoto it is either normal running operation or regeneration and as disclosed by at least paragraph [0054] (as quoted here for applicants convenience) “…the normal operation control unit 41 issues a command to the inverter 102 to perform a regeneration operation (conversion operation) for converting AC power into DC power or a motoring operation (inversion operation) for converting DC power into AC power, as a driving command for controlling the velocity, torque, or rotor position of the motor 104, using, e.g., an operation program for the motor 104, the AC current or voltage on the AC motor side of the inverter 102, and/or the rotational speed of the motor 104 …” The cited part alone clearly reads on what is claimed and argued by the applicant. Hence, the rejection is properly applied and reads on what appeared to be broadly claimed and the rejection of claim 1, 9 and 14 are maintained. Takeoka and Nakao are used to cure the deficiency of Yamamoto in Claims 10, 12 and 13 and are maintained as well. Hence, the rejection of independent claim 1, 9 and 14 along its respective dependent claims 2-8 and 10-13 are maintained. In conclusion, applicant’s arguments filed on 06/02/2022 have been fully considered but they are not persuasive as shown above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846